Whitfield, C. J.,
delivered the opinion of the court.
The decree of the court below went too far. This arose, doubtless, from misapprehension on the part of the learned chancellor of the opinions in these cases in 80 Miss. 688, 32 South. 287. Whatever damage the appellees in these two cases have sustained by . reason of defective quality in the grain, or by reason of any shortage in the grain delivered to appellees *173covered by the bills of lading, they may recover, but they cannot recover from this appellant any damage which they may have sustained by reason of the failure of the Smith Grain Company to ship grain which it had contracted to ship. That failure on the part of the Smith Grain Company to deliver to these appellees other shipments of grain than those covered by the bills of lading in these two specific cases, purchased by the appellant, is a breach of the contract between the appellees and the Smith Grain Company, but is no breach of contract on the part of the appellant. The appellant simply had nothing to do with those contracts. It is in no way connected with the breach of those contracts by the Smith Grain Company. The ground on which recovery is allowed against appellant for defective quality and shortage in quantity of the particular grain covered by the bills of lading bought by the appellant is that as to such grain the appellant has been contractually substituted as the vendor of all such grain in place of the Smith Grain Company, and, of course, must answer as any other vendor would answer for defects in quality and for shortage in quantity. But there is no contractual relation whatever between the appellant bank and either of the appellees or the Smith Grain Company as to any other grain than such grain as the appellant bought the bills of lading for. The appellant has no concern with the failure of the Smith Grain Company to carry out its contracts to ship indefinitely other carloads of grain which it may have contracted with the appellees to ship. The distinction is plain. Miller v. Bank, 76 Miss., 84 (s.c., 23 South., 439), and the cases from Texas, Missouri and North Carolina cited by us in the former opinion show what we mean. They are all cases in which the bank had become, by purchase of the bills of lading, the. substituted vendor of the grain covered by such bills of lading, and that is the whole extent of our former opinions.

Reversed and remanded.